Citation Nr: 9931966	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-32 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for loss of smell 
secondary to service-connected residuals of a fracture of the 
distal nasal bone with sinusitis.

2.  Entitlement to service connection for loss of taste 
secondary to service-connected residuals of a fracture of the 
distal nasal bone with sinusitis.

3.  Entitlement to an increased rating for a residuals of a 
fracture of the distal nasal bone with sinusitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


REMAND

The veteran had active military service from July 1943 to 
March 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 rating decision 
in which the RO denied a rating in excess of 10 percent for 
residuals of a fracture of the distal nasal bone with 
sinusitis, and found that new and material evidence had not 
been submitted to reopen previously denied claims of service 
connection for vertigo, loss of taste and loss of smell.  By 
a February 1997 decision, the Board found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for vertigo as secondary to residuals of a 
fracture of the distal nasal bone with sinusitis.  The Board 
held that new and material evidence had been submitted to 
reopen the claims of service connection for loss of taste and 
loss of smell secondary to residuals of a fracture of the 
distal nasal bone with sinusitis.  The reopened issues, as 
well as the issue of entitlement to an increased rating for 
the residuals of a fracture of the distal nasal bone with 
sinusitis, were remanded for further evidentiary development.  

In order to establish entitlement to secondary service 
connection for a disability, there must be objective evidence 
that establishes that such disability exists and that it is 
either caused by or aggravated by a service-connected 
disability.  38 U.S.C.A. § 5107 (a) (West 1991); 38 C.F.R. 
§ 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran is service-connected for residuals of a fracture 
of the distal nasal bone with sinusitis, rated 10 percent 
disabling.  Service medical records reflect that he sustained 
a deviated nasal septum in 1944.  Post-service treatment 
records reflect ongoing treatment for complaints related to 
the veteran's deviated nasal septum and associated symptoms.  
Received in April 1983 were statements from two private 
physicians.  John F. Mahoney, M.D., indicated that he had 
followed the veteran since January 1983 for benign positional 
vertigo related to a episode of acute labyrinthitis which was 
resolving without treatment.  It was also noted that the 
veteran had also been referred to Peter Ambrus, M.D., an 
otolaryngologist, for evaluation of a reported loss of smell 
and taste.  Dr. Ambrus reportedly felt that the veteran's 
sensory losses were secondary to rhinitis related to his 
deviated septum.  

On VA examination in May 1983, the veteran complained of, 
among other things, a complete loss of the sense of smell and 
the sense of taste.  He was diagnosed with lost senses of 
smell and taste of unclear etiology.

By statement of October 1984, Archie G. Keigan, M.D., 
indicated that he had seen the veteran one year earlier for 
complaints of loss of taste and smell.  Dr. Keigan considered 
the veteran's loss of taste and smell to be related to his 
chronic deviated nasal septum.

On VA examination in October 1984, the veteran again 
complained of loss of taste and smell.  Nasal examination was 
negative except for a mild deviated septum.  The veteran 
reported that he could not smell any of the aromatic 
materials used for testing, nor could he taste sweet, salt, 
bitter or sour.  The diagnosis included subjective loss of 
senses of smell and taste with no peripheral cause found.

In November 1989, the veteran was seen by a private physician 
at the South Boston Community Health Center, at which time he 
complained of decreased sense of taste and loss of sense of 
smell.  The examiner noted that, in light of the veteran's 
reportedly negative neurological evaluations, his rhinitis 
and his decreased sense of taste and loss of sense of smell 
were probably related to his nasal problems.

In October 1992, a private medical report signed by John F. 
O'Brien, M.D., shows that an ear, nose, and throat (ENT) 
examination of the veteran was essentially normal.  The 
veteran was able to taste the four basic tastes of sweet, 
sour, salt and bitter, although they were somewhat reduced.  
Dr. O'Brien concluded that the veteran's loss of smell was 
probably related to a viral episode ten years earlier 
inasmuch as the septal deviation did not prevent a 
significant flow of air to carry odors to the upper reaches 
of the nose.

On VA examination in December 1992, the veteran was unable to 
smell coffee, but it was noted that he could recognize that 
smell on occasion.  He was able to smell lemon, but could not 
smell tar.  The diagnosis was partial anosmia.  Following 
examination for loss of the sense of taste, the veteran was 
diagnosed with partial ageusia.

Subsequent to the February 1997 Board remand, a statement was 
received from the veteran's private physician at the Harvard 
Community Health Plan.  In the March 1997 statement, Dr. 
Holmes indicated that the veteran had been followed for a 
loss of smell and taste for the previous ten years.  Dr. 
Holmes further stated that the veteran's loss of senses may 
have been precipitated by his symptoms of chronic nasal 
congestion.

Thereafter, the veteran was seen for a special VA 
otolaryngological examination to assess the nature and extent 
of the residuals of a nasal fracture with sinusitis, and to 
obtain a medical opinion, with full supporting rationale, 
regarding the etiology of the loss of the veteran's senses of 
smell and taste.  On VA examination in September 1997, the 
tip of the veteran's nose was bulbous but mid-line.  
Examination of the valve area showed the valves to be widely 
open bilaterally.  The septum was straight within the 
columella; posteriorly it was buckled and partially off the 
vomer.  The mucous membranes were clean and the airway was 
patent bilaterally.  The veteran was noted to breathe quite 
comfortably with either side obstructed.  There was no 
evidence of excessive mouth breathing and no injection or 
drying of the palatal arches or the posterior pharyngeal 
wall.  There was no remarkable posterior discharge.  The 
diagnostic impression was deviated nasal septum which 
produced no functional deformity.  The examiner did not make 
any findings related to the etiology of the veteran's loss of 
taste or smell.  

Because the VA examiner did not respond to the questions 
posed in the Board's remand, the RO returned the examination 
report as inadequate.  By addendum of August 25, 1998, the VA 
examiner stated that the veteran's olfactory region was not 
obstructed and the loss of senses of smell and taste were not 
proximately due to his service-connected disability.  The 
examiner did not provide any rationale for this conclusion 
and did not address the contrary medical opinions in the 
claims folder.  The Board notes that, implicit in this 
opinion is the suggestion that, absent some obstruction due 
to a deviated septum or congestion, etc., there would be no 
basis for concluding that anosmia or ageusia was caused by 
service-connected fracture residuals with sinusitis.  Other 
previously noted opinions seem to suggest the same, namely 
that, without congestion or other obstruction, the anosmia or 
ageusia could not be attributed to service-connected 
disability.  Even the medical opinions linking anosmia and 
ageusia to service-connected disability refer to rhinitis and 
associated obstruction to normal breathing spaces as the link 
in the causal chain.  Nevertheless, at times when the 
veteran's nose has specifically been examined, such as by VA 
in 1992 and 1997, little to no obstruction was apparent.  
Such a fact pattern raises questions not specifically 
addressed by the available medical evidence.  

In short, while some examiners have attributed anosmia and 
ageusia to service-connected nasal disability, little 
explanation as to why such opinions were reached has been 
provided, especially in light of the absence of evidence of 
obstructed airways.  (Dr. O'Brien, in his October 1992 
opinion, appears to address this matter by pointing out that 
the service-connected deviated septum did not prevent 
significant flow of air and consequently was probably not the 
source of anosmia.)  Therefore, in order to obtain definitive 
evidence on this point, another remand is required.  

(Because additional development of the secondary service 
connection claims is likely to produce additional evidence as 
to the extent of service-connected nose and sinus disability, 
the Board will defer consideration of the increased rating 
claim until after the development sought below is 
accomplished.)  

The case is REMANDED for the following actions:

1.  The veteran should be asked to 
identify all places of treatment or 
evaluation for anosmia, ageusia, or 
service-connected nose or sinus 
disability.  The RO should obtain records 
from each medical facility or 
practitioner identified by the veteran.  

2.  The veteran should be scheduled for 
both neurologic and ENT examinations.  
The examiners should review the claims 
file, examine the veteran, and arrive at 
a consensus opinion as to the following:  
the medical probability that service-
connected nose or sinus disability has 
caused or made worse either anosmia or 
ageusia.  The examiners should reconcile 
any opinion with those previously of 
record, see discussion above, and explain 
the bases for all conclusions reached.  
If it is determined that a causal 
relationship does not exist, but service-
connected disability has in fact made 
anosmia or ageusia worse, the extent of 
such worsening beyond the level of 
anosmia or ageusia the veteran might 
experience without the influence of 
service-connected disability should be 
described, if feasible.  If the examiners 
are unable to arrive at a consensus 
opinion on these matters, each examiner 
should provide a detailed report 
supporting his or her opinion as to the 
questions posed above.

3.  The RO should ensure that the 
development sought above is completed.  
If any benefit sought by the veteran is 
not granted, a supplemental statement of 
the case should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  However, the 
veteran is free to submit additional evidence and/or argument 
on the matters remanded to the RO.  The purpose of this 
remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


